Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 6 January 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            N. York Jany. 6th. 1800
          
          I have just recd. the enclosed letter to which I have returned the following answer—
          “The whole Your letter of the 20th. of Decr. I have recd.
          The whole of the transactions therein mentioned having happened within the Sphere of Genl. Pinckney’s command, it is his province to attend to your request—All I can therefore do therefore in this case is to write to Genl. P. & inclose yr. letter to Genl. P. which shall be accordingly done.”
          W—
          Genl. Pinckney—
        